Citation Nr: 0026743	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  97-28 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to service connection for a claimed skin disorder 
to include cancer, keratosis and cysts, claimed as due to 
Agent Orange exposure.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel




INTRODUCTION

The veteran had active service from November 1967 to November 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 1997 rating decision by the RO. 

The case was remanded by the Board to the RO in August 1999 
for additional development.  

In the veteran's August 1997 substantive appeal, it appears 
that he alleged that skin cancer was caused by severe 
exposure to the sun in service, rather than to Agent Orange.  
The Board refers this issue back to the RO for development.




FINDINGS OF FACT

1.  The veteran had active service in the Republic of Vietnam 
during the Vietnam era.  

2.  The veteran has not been diagnosed as having any current 
disability recognized by VA as due to the exposure to 
herbicide agents used in the Republic of Vietnam.  

3.  No competent medical evidence has been submitted to show 
that the veteran currently suffers from disability manifested 
by chloracne, skin cancer, cysts and/or keratosis due to his 
claimed Agent Orange exposure.  




CONCLUSION OF LAW

The veteran has not presented a well-grounded claim of 
service connection for a skin disorder to include cancer, 
keratosis, cysts and/or chloracne as secondary to Agent 
Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
5107, 7104 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has skin condition as the result 
of his exposure to Agent Orange in the Republic of Vietnam.  

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Apepals prior to March 1, 
1999) has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

In order for the claim of service connection to be well 
grounded, there must be competent evidence of:  (1) a current 
disability; (2) an in-service injury or disease; and (3) a 
nexus between the current disability and the in-service 
injury or disease.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303.  The regulations also provide that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If the disorder 
is a chronic disease, service connection may be granted if it 
becomes manifest to a degree of 10 percent within the 
presumptive period; the presumptive period for malignant 
tumors is one year.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era and 
has a disease listed at 38 C.F.R. § 3.309(e) shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, even though there is no record of such 
disease during service:  chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea) and soft-tissue sarcoma.  38 C.F.R. 
§ 3.309(e).

Evidentiary assertions by a claimant are accepted as true for 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or beyond the competence of the person making it.  
King v. Brown, 5 Vet. App. 19 (1993).  Lay persons (i.e., 
persons without medical training or expertise) are not 
competent to offer medical opinions.  See Heuer v. Brown, 7 
Vet. App. 379 (1995); Magana v. Brown, 7 Vet. App. 224 
(1994); Grottveit v. Brown, 5 Vet. App. at 93; Espiritu v. 
Derwinski, 2 Vet. App. at 495.

The veteran's service medical records are negative for any 
complaints, findings or diagnoses of chloracne or other forms 
of acne.  Other than a notation of mild pes planus on the 
veteran's September 1967 entrance examination, there were no 
complaints, findings or diagnosis of a skin disorder to 
include cancer, cysts and/or keratosis.

A report of a January 1979 VA examination shows that the 
veteran's skin was reported to be normal.  

Other post-service medical records show that a basal cell 
carcinoma was excised from the veteran's forehead in August 
1995.  Pyoderma was also observed on the veteran's left 
forearm.  A follow-up visit in October 1995 showed no 
residuals of the carcinoma, and the pyoderma was no longer 
present.  A September 1996 medical record notes a sebaceous 
cyst on the veteran's back which was excised in October 1996.  
No complications or residuals were indicated.  In November 
1996, and February 1997, the veteran was treated for 
complaints of "solar damage."

In an August 1999 remand, the Board noted the veteran's 
contention that he was treated for skin cancer by a VA doctor 
and requested that those records be obtained and associated 
with claims file.  The only additional evidence obtained, not 
already of record, with regard to the veteran's contentions 
regarding a skin disorder was a note from the VA doctor dated 
in August 1999.  The doctor noted that the veteran was 
extremely light in complexion, and was so blond that he 
almost looked apigmented.  The doctor noted that the veteran 
stated that after one full year in the tropical sun during 
his Army service in Vietnam, he began developing blotchy red 
excrescenses over the sun exposed areas of the face, neck, 
chest, back, forearms and dorsal hands.  The doctor indicated 
that they had been treated as actinic or solar keratoses, a 
form of pre-cancer.  The doctor also indicated that the 
veteran had a Basal Cell Carcinoma removed from the left side 
of the forehead and that the veteran wished to put in a claim 
of service-connected solar damage with precancers and skin 
cancers related to too much sun exposure while on active 
duty.  

The RO sent correspondence to the veteran in an attempt to 
obtain any additional medical records in support of the 
veteran's contentions that he currently suffers from a skin 
disorder due to Agent Orange exposure.  The veteran submitted 
a copy of the aforementioned August 1999 VA doctor's note 
regarding the veteran's contentions that he has current skin 
disorder due to sun exposure.

First, there is no evidence of the claimed skin disorders 
during service or for many years following his separation 
from service.  Indeed, there is no evidence of cancer until 
more than two decades after service.  Further, there is no 
medical evidence attributing any current skin disorder to 
Agent Orange exposure or any other incident of service.  

The Board is cognizant of the veteran's contentions that he 
suffers from a skin disorder due to Agent Orange exposure in 
Vietnam. To the extent that he is offering his own medical 
opinions and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Espiritu v. 
Brown, 2 Vet. App. 492.  Thus, the veteran's assertions of a 
medical diagnosis and etiology are not probative, as lay 
persons are not competent to offer medical opinions.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998). 

The Board also notes that, although the veteran served in the 
Republic of Vietnam during the Vietnam era, he did not have a 
disease listed at 38 C.F.R. § 3.309(e) and is therefore not 
presumed to have been exposed to a herbicide agent during 
such service.  38 C.F.R. § 3.307(a)(6)(iii).  See also 
McCartt v. West, 12 Vet. App. 164 (1999) (both service in the 
Republic of Vietnam and the establishment of one of the 
listed diseases pursuant to 38 C.F.R. § 3.309(e) is required 
in order to establish entitlement to the in-service 
presumption of exposure to herbicide agent).

In the absence of competent evidence of current skin 
disability attributable to Agent Orange exposure or any other 
incident of service, the Board finds that the claim of 
service connection is not well grounded.  



ORDER

Service connection for a skin disorder to include skin 
cancer, keratosis, cysts and/or chloracne, as secondary to 
exposure to Agent Orange, is denied, as a well-grounded claim 
has not been presented.



		
	JAMES L. MARCH
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

